Title: To James Madison from Alexander Hamilton, 19 June 1788
From: Hamilton, Alexander
To: Madison, James


Poughkepsie June 19. 1788
Yesterday, My Dear Sir, The Convention made a house. That day and this have been spent in preliminary arrangements. Tomorrow we go into a Committee of the whole on the Constitution. There is every appearance that a full discussion will take place, which will keep us together at least a fortnight. It is not easy to conjecture what will be the result. Our adversaries greatly outnumber us. The leaders gave indications of a pretty desperate disposition in private conversations previous to the meeting; but I imagine the minor partisans have their scruples and an air of moderation is now assumed. So far the thing is not to be despaired of. A happy issue with you must have considerable influence upon us. I have time to add nothing more than the assurances of my sincere attachment
A Hamilton
 